DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/21 was filed on 8/31/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 2014/0099535).
Regarding claims 1, 6, and 7, Chu discloses a battery cell “10” (battery) comprising: a stack “12” (battery core) and a pouch “14” (packaging shell), wherein the stack comprises a first side face and a second side face intersecting with the first side face; the pouch comprises a body enclosing the stack and a flange “44” (side seal) located on a side of the first side face of the stack; wherein the flange comprises: a first folded edge “44a”, “44b”, “44c” comprising a first portion and a second portion, wherein the first portion “44a” extends along the second side face in a first direction away from the body, and the first portion comprises a first end and a second end that are opposite in the first direction, and the first end is connected to the body; wherein the second portion “44c” extends from the second end in a second direction toward the body, and the second portion comprises a third end and a fourth end that are opposite in the second direction, and the third end is connected to the second end; and a second folded edge “56” & “70”, extending from the fourth end along the first side face, wherein the second folded edge comprises a fifth end and a sixth end that are opposite in a direction of the first side face, the fifth end is connected to the fourth end; wherein the first folded edge is a U-shaped structure; wherein the second folded edge comprises a third portion “56” and a fourth portion “70” connected to each other; the third portion is connected to the second portion “44c”, the third portion and the fourth portion extend in opposite directions along the first side face ([0024],[0055] and Fig. 8).

[AltContent: textbox (fifth end)][AltContent: textbox (sixth end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (fourth end)][AltContent: textbox (third end)][AltContent: textbox (second end)][AltContent: textbox (first end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second side face)][AltContent: textbox (first side face)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    475
    710
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2014/0099535) in view of Zhang et al (CN 110350112 A) using (US 2021/0126305) as an equivalent English translation.  The Chu reference is applied to claim 1 for reasons stated above.
However, Chu does not expressly teach a sixth end that is covered with an adhesive paper or a binder (claim 2); wherein the second folded edge is bonded in part or in whole to the body (claim 3); wherein a binder is filled between the second folded edge and the body (claim 4); wherein a binder is filled between the first portion and the second portion (claim 5); wherein a binder is filled between the fourth portion and the body (claim 8); wherein the binder covers an end of the fourth portion facing away from the third portion (claim 9). 
Zhang et al discloses a colloid “5” (binder) that bonds a first sealing portion “23” (second folded edge) to a main body portion “211” (body), wherein the colloid is filled between the first sealing portion and the main body portion, wherein the colloid is filled between a connecting portion “213” (first folded edge) and the first sealing portion (second folded edge), wherein the colloid is filled between a fourth portion and the main body portion, wherein the colloid covers an end of the fourth portion facing away from a third portion, wherein the sixth end is covered with the colloid ([0116] and Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Chu flange to include a sixth end that is covered with a binder; wherein the second folded edge is bonded in part or in whole to the body; wherein a binder is filled between the second folded edge and the body; wherein a binder is filled between the first portion and the second portion; wherein a binder is filled between the fourth portion and the body; wherein the binder covers an end of the fourth portion facing away from the third portion in order to limit the deformation of the arc regions of the pouch to reduce the risk of collapse of the arc regions of the pouch and to improve the consistency of forces applied to body when the electrode assembly expands and squeezes the body ([0102]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2014/0099535) in view of Jiang (WO 2019178773 A1).  The Chu reference is applied to claim 1 for reasons stated above.
However, Chu does not expressly teach a second folded edge that is provided with an adhesive paper at a side facing away from the body; the adhesive paper covers an end of the second folded edge facing away from the first folded edge and is connected to the body. 
Jiang discloses a side sealing edge “14” (side seal / second folded edge) that is pasted with adhesive tape ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Chu flange to include a second folded edge that is provided with an adhesive paper at a side facing away from the body; the adhesive paper covers an end of the second folded edge facing away from the first folded edge and is connected to the body in order to perform insulation treatment on the flange ([0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729